United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  _____________

                                  No. 01-1903EM
                                  _____________

United States of America,               *
                                        *
              Appellee,                 *
                                        * On Appeal from the United
      v.                                * States District Court
                                        * for the Eastern District
                                        * of Missouri.
John Scott,                             *
                                        *
              Appellant.                *
                                   ___________

                             Submitted: September 11, 2001
                                  Filed: October 24, 2001
                                   ___________

Before LOKEN, RICHARD S. ARNOLD, and FAGG, Circuit Judges.
                           ___________

RICHARD S. ARNOLD, Circuit Judge.

       This appeal has to do with special conditions of supervised release imposed
upon the defendant, John Scott, at the time a prior term of supervised release (the
second one, in fact) was revoked by the District Court. These conditions, referred to
in the sentence as "Additional Standard Conditions of Supervision," appear tailored
to sex offenses. The District Court imposed them not because of Scott's offense of
conviction (armed bank robbery), nor because of the conduct that led to revocation
of either of his terms of supervised release, but because of an unrelated 1986 sex-
offense conviction. In our view, this was an abuse of discretion. The conditions do
not relate to the offense of conviction, and the record does not show that they were
reasonably necessary to deter the defendant from repeating his sex crime, which
occurred 15 years ago.

                                               I.

       John Scott pleaded guilty to the crime of armed bank robbery in violation of
18 U.S.C. §§ 2 and 2113(a) and (d) on May 18, 1993, in the District Court for the
Eastern District of Missouri. He was sentenced to five years and three months (63
months) in prison and three years of supervised release. On August 13, 1999, the
District Court found Scott in violation of the conditions of his supervised release and
revoked his term of supervised release. Scott was then sentenced to four months of
imprisonment and two years of supervised release. On April 6, 2001, the District
Court again found Scott in violation of the conditions of his supervised release, and
revoked his second term of supervised release. He was sentenced to six months of
imprisonment and two years and two months of supervised release. In determining
the terms and conditions of Scott's supervised release in 2001, the District Court for
the first time1 took into account his 1986 felony conviction for forcible rape and
sodomy of his then nine-year-old stepdaughter.

      On the basis of Scott's prior sexual offense, the court ordered that "special
conditions of sex offenders" be imposed. Transcript of Supervised Release
Revocation Hearing, April 6, 2001, p. 64. These special conditions read as follows:

      1.     The defendant shall refrain from any unlawful use of a controlled
             substance and submit to a drug test within 15 days of release on



      1
       The 1986 conviction, however, was presumably taken into account for
purposes of computing the defendant's Criminal History Score at the time of the
original sentence in 1993.

                                         -2-
     supervised release and at least two periodic drug tests thereafter
     for use of a controlled substance.

2.   The defendant shall participate, as directed by the probation
     officer, in a drug or alcohol abuse treatment program which may
     include substance abuse testing, counseling, residence in a
     Community Corrections Center, residence in a Comprehensive
     Sanctions Center, or inpatient treatment in a treatment center or
     hospital.

3.   The defendant shall comply with all federal, state, and local sex
     offender registration laws and provide verification of registration
     to the probation officer.

4.   The defendant shall participate in sex offender and/or mental
     health treatment as directed by the probation officer including
     submission to a risk assessment and psychological testing. The
     defendant shall contribute to the cost of treatment in an amount
     to be determined by the probation officer. Sex offender
     assessment treatment is to be conducted by a therapist approved
     in advance by the probation office.

5.   The defendant shall be prohibited from contact with children
     under the age of 18 without the prior written permission of the
     probation officer and shall report to the probation officer
     immediately, but in no event later than 24 hours, any
     unauthorized contact with children under the age of 18.

6.   The defendant shall be prohibited from engaging in any
     occupation, business, or profession where he has access to
     children under the age of 18 without prior written approval from
     the probation officer.

7.   The defendant shall not loiter within 100 feet of schools, parks,
     playgrounds, arcades, or other places frequented by children
     under the age of 18.



                                 -3-
      8.    The defendant shall not possess stimulating or sexually oriented
            material as deemed inappropriate by the probation officer and/or
            treatment staff, or patronize any place where such material or
            entertainment is available.

      9.    The defendant shall not purchase or maintain a post office box or
            any other type of private mail box without written approval of the
            probation officer.

      10.   The defendant shall submit his person, residence, office or vehicle
            to a search, conducted by a United States Probation Officer at a
            reasonable time and in a reasonable manner, based upon
            reasonable suspicion of contraband or evidence of a violation of
            a condition or release; failure to submit to a search may be
            grounds for revocation; the defendant shall warn any other
            residents that the premises may be subject to searches pursuant to
            this condition.

      11.   The defendant shall abstain from the use of alcohol and/or all
            other intoxicants.


      Scott challenges conditions 3 through 10 in this appeal.

                                        II.

       A district court has wide discretion in imposing the terms and conditions of
supervised release. See United States v. Bass, 121 F.3d 1218, 1223 (8th Cir. 1997);
United States v. Schoenrock, 868 F.2d 289, 291 (8th Cir. 1989). However, this
discretion is limited by statute. Any condition imposed must be reasonably related
to

      (1) the nature and circumstances of the offense and the history and
      characteristics of the defendant; . . . and (2) the need . . . to afford
      adequate deterrence to criminal conduct; to protect the public from

                                        -4-
      further crimes of the defendant; and to provide the defendant with
      needed educational or vocational training, medical care, or other
      correctional treatment in the most effective manner.


18 U.S.C. §§ 3553(a)(1), (a)(2)(B)-(D). See also U.S.S.G. § 5D1.3(b) (2000).
Additionally, the conditions imposed cannot "involve a 'greater deprivation of liberty
than is reasonably necessary' to effectuate the goals of Congress and the Sentencing
Commission." United States v. Prendergast, 979 F.2d 1289, 1293 (8th Cir. 1992)
(quoting 18 U.S.C. § 3583(d)(2)). Furthermore, conditions imposed must be
"especially fine-tuned" if they restrict the freedom of persons on probation or
supervised release. Id. (quoting United States v. Tolla, 781 F.2d 29, 34 (2d Cir.
1986)).

      In several cases, this Court has found that a district court abused its discretion
in imposing certain conditions on the supervised release of a defendant.2 Specifically,
in United States v. Kent, 209 F.3d 1073 (8th Cir. 2000), we found that a district court
abused its discretion by imposing a special condition of supervised release on a
defendant who had been convicted of mail fraud. The condition required the

      2
        See United States v. Cooper, 171 F.3d 582 (8th Cir. 1999) (holding that the
district court abused its discretion by imposing a condition on supervised release
restricting defendant's employment as an over-the-road truck driver when this bore
no relationship to the offense of unlawfully transporting explosive materials many
years ago); United States v. Bass, 121 F.3d 1218 (8th Cir. 1997) (holding that the
district court abused its discretion by imposing conditions of supervised release
prohibiting the obtaining or use of alcohol, and requiring a defendant to submit to
testing to detect presence of alcohol on his body, and to submit to warrantless
searches for alcohol, when the defendant had been convicted of conspiring to
distribute, and possession with intent to distribute, crack cocaine, but had no history
of alcohol abuse); United States v. Prendergast, 979 F.2d 1289 (8th Cir. 1992)
(holding that the district court abused its discretion by imposing conditions of alcohol
prohibition, drug testing, and warrantless searches which bore no reasonable
relationship to the conviction of wire fraud).

                                          -5-
defendant to undergo psychological or psychiatric counseling as directed by his
probation officer. Kent, 209 F.3d at 1074. This condition was based on the
defendant's mental and physical abuse of his wife and children that occurred 13 years
before the sentencing hearing. Id. This Court found that the goals of public safety
and deterrence would not be served by imposing the condition, because there was no
evidence of more recent abuse. Because the "behavior to be deterred had ceased
independently," the condition was not necessary. Kent, 209 F.3d at 1077. Moreover,
this Court determined that the condition did not bear a reasonable relationship to the
current offense of mail fraud. Id. Because the condition was based on conduct that
occurred more than a decade before the current offense, the condition would not serve
the goals of deterrence or public safety, and the condition bore no relationship to the
nature of the offense of mail fraud, imposing this condition was found to be an abuse
of discretion and was reversed. For the same reasons, the special conditions imposed
on Scott should be reversed.

       The special conditions imposed on Scott by the District Court in Scott's current
sentence bear no reasonable relationship to the nature of the convicted offense. Scott
was convicted of armed bank robbery in violation of 18 U.S.C. §§ 2 and 2113 (a) and
(d). The government failed to offer any explanation of a relationship between the
crime of bank robbery and the special conditions. Though the government contends
that the special conditions are reasonably related to Scott's criminal history, the
conditions are not reasonably related to the current offense for which Scott was
sentenced, armed bank robbery.

        Additionally, there is no evidence supporting the need for the special
conditions in Scott's case. Scott was convicted of a sexual offense in 1986, but the
"special conditions of sex offenders" had never been imposed on Scott prior to the
2001 sentence. The government presented no evidence that Scott has a propensity to
commit any future sexual offenses, or that Scott has repeated this behavior in any way
since his 1986 conviction. Therefore, the special conditions seem unlikely to serve

                                         -6-
the goals of deterrence or public safety, since the behavior on which the special
conditions are based, though highly reprehensible, has ceased.

       It may be useful to compare this case with United States v. Peterson, 248 F.3d
79 (2d Cir. 2001) (per curiam). There, the offense of conviction was bank larceny,
in violation of 18 U.S.C. § 2113(b). The defendant was given a five-year term of
supervised release. The release was subject to special conditions related to a 1996
state-court conviction for incest (the victim being the defendant's daughter, beginning
at the age of 14). The Second Circuit analyzed a number of the conditions imposed
and, ultimately, remanded for resentencing, concluding that many of the conditions
were broader than necessary, not related to the offense of conviction, and not needed
to protect the public or the defendant's family from future crimes. As we read this
opinion, it would authorize a court to take into account a defendant's past offense,
unrelated to the offense of conviction, in fashioning conditions of probation or
supervised release. In Peterson, however, the past sex offense was only five years old
at the time of sentencing. Here, the past sex offense was 15 years old at the time of
the District Court's relevant order. And, as we have said, this record contains no
information indicating that Scott is likely to repeat the offense, or that additional
restrictions on his freedom are necessary to deter him from doing so.

       For these reasons, we hold that the imposition of special conditions 3 through
10 was an abuse of discretion. The judgment of the District Court is vacated, and this
case is remanded for resentencing consistent with this opinion.

      A true copy.

             Attest:

                CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.



                                         -7-